Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 23 June 2022 wherein: claims 1, 12, 35, and 72 are amended; claims 6-8, 10-11, 13-18, 20-25, 27-29, 32-34, 36-57, and 59-70 are canceled; claims 1-5, 9, 12, 19, 26, 30-31, 35, 58, and 71-77 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (pages 8-9), filed 23 June 2022, with respect to claims 1-5, 9, 12, 19, 26, 30-31, 35, 58, and 71-77  have been fully considered and are persuasive.  The rejection of 29 March 2022 has been withdrawn.

Allowable Subject Matter
Claims 1-5, 9, 12, 19, 26, 30-31, 35, 58, and 71-77 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 35, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest the reflector installment comprises one or more continuous retroreflective sections, wherein each continuous retroreflective section comprises a retroreflective panel mounted behind, with respect to a location of the optical sensor, one or more assets to be monitored for gas emission.
Reiker (US 2016/0334538) discloses a method of detecting emission of gas comprising one or more compounds of interest (e.g., methane CH4, par. [0004], [0021]), the method comprising: (a) positioning a field of view (fov receiving light reflected from reflector 210) of an optical sensor 202 toward a reflector installment 210 mounted about a site 206 to be monitored, wherein the reflector installment 210 is at least partially visible from a point of view of the optical sensor 202; (b) detecting, with one or more detectors of the optical sensor 202, light within one or more spectral bands of interest, the detected light having been reflected from the reflector installment 210 and captured within the fov of the optical sensor 202, wherein at least a portion of the one or more spectral bands of interest overlap with one or more spectral features associated with the one or more compounds of interest (e.g., methane, using spectroscopy); (c) receiving and/or accessing, by a processor 330 of a computing device, data corresponding to the detected light reflected from the reflector installment 210; (d) determining, by the processor 330, an absorption level associated with at least one of the one or more spectral features using the detected light; and (e) detecting the emission of the gas from within the site to be monitored using the absorption level (par. [0020]-[0031], fig. 1A-3).
	Kulp (US 2002/0071122) discloses a method of detecting emission of gas comprising one or more compounds of interest (e.g., methane), the method comprising: (a) positioning an instantaneous field of view (ifov 34) of an optical sensor (backscatter absorption gas imaging (BAGI) system comprising 10, 16) toward a reflector 14 (i.e., 14 backscatters light) mounted about a site to be monitored; (b) detecting, with one or more detectors 16 of the optical sensor, light within one or more spectral bands of interest, the detected light having been reflected from a plurality of sampled locations on the reflector 14 and captured within the ifov of the optical sensor, wherein at least a portion of the one or more spectral bands of interest overlap with one or more spectral features associated with the one or more compounds of interest (e.g. methane, using spectroscopy); (c) receiving and/or accessing, by a processor 210 of a computing device, data corresponding to the detected light reflected from the plurality of sampled locations; (d) determining, by the processor 210, for each of the plurality of sampled locations, an absorption level associated with at least one of the one or more spectral features using the detected light, thereby generating a spectral absorption map (video frame) comprising a plurality of absorption levels, each associated with a particular sampled location and spectral feature; and (e) detecting the emission of the gas from within the site to be monitored using the generated spectral absorption map (i.e., using video on video display 212; par. [0052]-[0059], [0089]-[0090], [0096], [0122]-[0126], fig. 1-4, 20).
	While methods of detecting emission of gas using a reflector installment were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed reflector installment.
	Accordingly, claims 1 and 35 are allowed.

	Regarding claims 2-5, 9, 12, 19, 26, 30-31, 58, and 71-77, the claims are allowed due to their dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884